Citation Nr: 0508894	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a calcaneus fracture of the right ankle with 
malunion and subtalar arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service connection for residuals of a calcaneus fracture of 
the right ankle with malunion and subtalar arthritis, 
pursuant to the provisions of 38 U.S.C.A. § 1151, and 
assigned a 10 percent evaluation, effective from June 13, 
2001.

In January 2004, the Board remanded the veteran's initial 
increased rating claim to the RO for further evidentiary 
development.  Following completion of the requested 
development, the RO returned the veteran's case to the Board 
for final appellate review.  

Subsequently, in December 2004, VA received additional 
relevant medical records submitted by the veteran.  In doing 
so, the veteran expressed his desire to waive RO 
consideration of this additional evidence.  Therefore, the 
Board will address the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Residuals of a calcaneus fracture of the right ankle with 
malunion and subtalar arthritis are manifested by some loss 
of range of motion with pain and instability that more nearly 
approximates a marked degree of limitation of motion of this 
joint.  



CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no 
higher, for residuals of a calcaneus fracture of the right 
ankle with malunion and subtalar arthritis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in March 2004, VA discussed the type of 
evidence necessary to support the veteran's initial increased 
rating claim.  Also by this document, the RO notified the 
veteran that VA would make reasonable efforts to help him 
obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  In addition, the RO informed the veteran of 
attempts already made to obtain relevant evidence with regard 
to this issue.  Further, the veteran was advised of his 
opportunity "to submit information . . . relevant to . . . 
[his] appeal."  Thus, he may be considered advised to submit 
all pertinent evidence in his possession.  

Additionally, the June 2002 rating decision, the statement of 
the case (SOC) issued in October 2002, and the supplemental 
statement of the case (SSOC) issued in October 2004 notified 
the veteran of the relevant criteria and evidence necessary 
to substantiate his initial increased rating claim.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Further, the veteran has been accorded a 
pertinent VA examination.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The current appeal arises from the initial rating assigned to 
a disability upon an award of service connection.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Further review of the claims folder indicates that the RO has 
evaluated the veteran's service-connected right ankle 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which 
rates impairment resulting from limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  
According to this Code, evidence of moderate limitation of 
motion of the ankle joint will be rated as 10 percent 
disabling.  Id.  The next higher evaluation of 20 percent 
requires evidence of marked limitation of motion of the ankle 
joint.  Id.  A disability evaluation greater than 20 percent 
cannot be awarded, pursuant to this Code.  Id.  See also, 38 
C.F.R. § 4.71, Plate II (2004) (which provides that the 
normal motion of the ankle joint ranges from 0 to 20 degrees 
of dorsiflexion and from 0 to 45 degrees of plantar flexion).  

It is established United States Court of Appeals for Veterans 
Claims (Court) doctrine that, in assigning a disability 
evaluation, VA must consider the effects of the disability 
upon ordinary use and flare-ups, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40, 4.45 (2004).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. 4.14 (2004).  

As the Board has previously noted in this decision, the 
veteran's right ankle disability is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Based upon a complete and thorough examination of 
the relevant evidence of record, the Board finds that the 
veteran's service-connected right ankle disability picture 
more nearly approximates the criteria for a 20 percent rating 
under Diagnostic Code 5271 based on marked limitation of 
motion.  A 20 percent rating is the maximum allowable under 
Diagnostic Code 5271.

At a personal hearing conducted via videoconferencing before 
the undersigned Acting Veterans Law Judge in April 2003 in 
the present case, the veteran testified that he experiences 
constant right ankle pain that varies in severity depending 
on use.  In particular, he noted that, at the end of the day, 
his ankle swells.  VA had prescribed him an ankle brace to 
keep his right ankle stable.  He reported that a VA doctor 
and a non-VA doctor both told him that he would have to have 
his right ankle fused.  He was also prescribed Naproxen to 
relieve the pain.

A veteran's statements describing the symptoms of a 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.  

In this regard, the Board acknowledges that the VA 
examination recently conducted on the veteran's right ankle 
in March 2004 provided relatively negative findings on 
evaluation.  In particular, although this examination 
reflected 5 degrees of dorsiflexion, the evaluation also 
demonstrated no tenderness of the calcaneus bone or of the 
plantar fascia, no evidence of plantar fasciitis, 45 degrees 
of plantar flexion, and no swelling.  In addition, the 
examiner noted that questions relating to weakened movement, 
excess fatigability, or incoordination did "not apply."  
Furthermore, the examiner concluded that the veteran had no 
significant residual of his right calcaneal fracture and only 
minimal loss of function due to pain with regard to the 
arthralgia of his right ankle.  

Significantly, however, records of contemporaneous VA and 
private outpatient treatment have shown additional pathology 
associated with the veteran's service-connected right ankle 
disability and, thus, corroborate the testimony that he 
provided at the April 2003 personal hearing.  Initially, the 
Board notes that VA and private outpatient treatment records 
reflect routine right ankle treatment.  

In particular, at an August 2002 outpatient treatment record 
the veteran complained that he has had problems with 
ambulation.  Physical examination revealed that the veteran 
had a widened heel with possible peroneal impingement with 
decreased subtalar motion.  An x-ray study showed a healed 
calcaneus fracture on the right.  The examiner noted that the 
veteran had impaction at the posterior facet with loss of 
height and increased width from lateral blowout of the wall 
of the calcaneus.  The assessment was a healed right 
calcaneus fracture.  As the veteran's right ankle disability 
was deemed unlikely to improve and in fact likely to worsen, 
the examiner discussed with him the possibility of surgery 
for operative fixation (or fusion) of the right ankle.  

Thereafter, in June 2003, the veteran sought VA outpatient 
treatment for complaints of increasing pain in his right 
ankle as well as a feeling of instability in this joint upon 
standing.  He reported that, several days prior to the 
treatment session, he had fallen.  X-rays taken of this 
extremity in June 2003 showed degenerative joint disease of 
the subtalar joint.  

At a September 2003 VA outpatient treatment session, the 
veteran reported that pain and instability in his right ankle 
has led to occasional falls.  A physical examination 
demonstrated decreased smoothness of motion of the talocrural 
joint with reproduction of pain.  The veteran was fitted with 
a stirrup-type ankle support and was issued a cane to 
facilitate safety in his gait and to avoid falling.  The 
veteran reported decreased discomfort with the brace and 
cane.  

In a report of a November 2004 private orthopedic 
examination, a private physician noted that X-rays taken of 
the veteran's right ankle and right foot had provided 
evidence of change in (including widening of) the calcaneus 
as well as posterior facet depression and loss of volar 
angle.  At that time, the veteran continued to describe 
discomfort on the lateral side of his right ankle, including 
instability (particularly at nighttime).  The veteran stated 
that he is unable to walk for a consistent period of time 
without trouble.  The treating physician recommended further 
evaluation regarding the nerve function of the veteran's 
right lower extremity as well as a computed tomography scan 
of his right heel "to look for the lateral peroneal 
impingement problem."  In addition, the doctor explained to 
the veteran that "several additional options . . . [were] 
available, which would . . . reduc[e] . . . the affect of the 
widening of the calcaneus, which is causing both nerve 
impingement on the medial side, as well as irritation of the 
peroneal teondons on the lateral side."  

Such evidence indicates that the veteran's service-connected 
right ankle disability is manifested by increased pain and 
instability.  Furthermore, this pathology has resulted in the 
need for a stirrup-type ankle support as well as a cane to 
facilitate safety in gait and to avoid falling.  Also, at a 
November 2004 private outpatient treatment session, the 
examining physician explained to the veteran that several 
options were available to reduce the affect of the widening 
of his calcaneus (which includes nerve impingement on the 
medial side as well as irritation of the peroneal tendons on 
the lateral side).  

Consequently, the Board finds that this evidence more nearly 
approximates the criteria for marked limitation of motion of 
the veteran's right ankle.  While the evidence shows that the 
veteran has normal plantar flexion in his right ankle, he 
nevertheless has marked limitation of dorsiflexion as well as 
increased pain and instability of this joint.  Furthermore, a 
private physician who recently examined the veteran's right 
ankle has recommended procedures to reduce the nerve 
impingement on the medial side of this joint as well as the 
irritation of the peroneal tendons on the lateral side of 
this joint.  Consequently, the Board finds that the evidence 
of record more nearly approximates the criteria for marked 
limitation of motion under Diagnostic Code 5271.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

As such, the Board concludes that a rating of 20 percent for 
the veteran's service-connected right ankle disability is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  
As the Board has previously noted in this decision, a higher 
evaluation under this Diagnostic Code cannot be assigned.  
Id.  

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  The Board finds no basis, however, upon which 
to assign a higher or separate disability evaluation.  There 
is, for instance, no evidence of right ankle ankylosis, which 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2004).  Furthermore, despite the findings of limitation of 
dorsiflexion, pain, and instability of the veteran's right 
ankle, recent evaluation of this joint has also shown no 
tenderness of the calcaneus bone or of the plantar fascia, no 
evidence of plantar fasciitis, 45 degrees of plantar flexion, 
and no swelling.  As such, a disability rating of 30 percent, 
based upon a finding of a severe foot injury, is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).  
Additionally, no other diagnostic codes that allow for a 
higher evaluation are shown to be applicable based on the 
nature of the symptoms complained of by the veteran and 
documented in the medical evidence of record.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected residuals of 
a calcaneus fracture of the veteran's right ankle with 
malunion and subtalar arthritis has resulted in marked 
interference with his employment or requires frequent periods 
of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected residuals of a calcaneus fracture of 
his right ankle with malunion and subtalar arthritis has 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

Entitlement to an increased evaluation of 20 for residuals of 
a calcaneus fracture of the right ankle with malunion and 
subtalar arthritis is granted subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


